Title: To Alexander Hamilton from Daniel Jackson, 10 August 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Watertown 10th. August 1799.
          
          I have this day received your letter of the 5th. Instant, and shall immediately send to the different Contractors, to comply with its contents.
          I find a difficulty subsisting, in my mind of the arrangement of my Battalion, to the different Garrisons, which Major Tousard and myself sent you from Newport; a nother Copy of which, I enclose you: If Captain Decius Wadsworth’s Company, is to Garrison Portland, Portsmouth, Cape Ann, Salem and Marblehead which will sepperate his Company into small detachments and of course he will not be able to enforce that strict discipline which the Service requires, and since I sent you the former arrangement, I have received a letter from Capt. Wadsworth, wherein he informs me, he is on Command, by order of the Secretary of War. If Captain Littlefield can remain at Newport, and one Company more, a detachment from these two Companies to be sent to New London, I think would be sufficient at present: One Company is quite insufficient for Fort Independence on Castle Island, for they have now, more than one Company, and the Soldiers have to mount Guard every third day.
          Sir, I wish for your opinion, and orders on the distribution of the Artillerists and Engineers, to their different Companies, and the Companies to their different Garrisons.
          Lieut. Leonard has arrived at Newport with his detachment, and when you give me orders to have them distributed to their several Stations, I shall more fully be able to give the Contractors information what quantity of wood will be wanted for each Garrison.
          I have appointed the Twenty first of July last Mr. Eben St. Clair a Serjeant Major—and Jonathan Jackson a Quarter Mr. Serjeant the 1st. day of August. if this is agreeable to you, I wish you to confirm it at the War–Office, and to inform me whether the Serjeants will have Warrents, which I think will add to their respectibility—
          Enclosed you have a Copy of Abraham Rand’s recommendation when Inlisted and discharge; the Gentlemen who signed it, are respectible characters: I think if the Officer, that inlisted him, had made strict enquirey In the Town that he belonged, his disability might have been known at the time of his inlistment: I think however there is a deception in his looks, which might deceive an Officer.
          The President of the United States, gave the name, Fort Independence, on Castle Island, 30th. day July 1799
          I am Sir with great respect your Obedt. Servant—
          
            Dan. Jackson
          
          Major General Hamilton New York
        